Citation Nr: 0300579	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  99-17 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 C.F.R. § 1318 (West 1991 & Supp. 
2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945.  His death occurred in June 1998.  The 
appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision in 
which the RO denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's 
death.  The appellant filed a notice of disagreement in 
July 1999 and a statement of the case (SOC) was issued in 
August 1999.  The appellant submitted a substantive appeal 
in September 1999, and requested a Board hearing.  The 
veteran failed to report to the Board hearing scheduled in 
February 2001, and did not submit a timely motion for a 
new hearing date following her failure to appear.  
Therefore, the Board proceeded with review of the issues 
on appeal as though the request for a hearing was 
withdrawn.  See 38 C.F.R. § 20.702(d) (2002).  

In August 2001, the Board remanded the case to the RO for 
readjudication and further evidentiary development.  Per 
Board remand instruction, the RO issued a supplemental SOC 
in August 2002, and the case was subsequently returned to 
the Board.

The Board's decision on the cause of death issue is set 
forth below.  The Board notes, however, that the issue of 
entitlement to Section 1318 DIC benefits is stayed pending 
VA's completion of directed rule making.  See Chairman's 
Memorandum No. 01-01-17 (August 23, 2001).  To date, the 
stay remains in effect.  Accordingly, it will be the 
subject of a separate decision after the stay is lifted.



FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was 
established for anxiety reaction.

2.  The veteran died on June [redacted], 1998, with the immediate 
cause of death of acute myocardial infarction, with 
underlying causes listed as diffuse coronary artery 
disease and renal failure.

3.  A disability of service origin did not cause or 
contribute substantially or materially to cause the 
veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §  1310 
(West 1991); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, since the rating 
decision on appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002)).

Considering the record in light of the duties imposed by 
the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to 
fairly adjudicate the claim on appeal has been 
accomplished. 

As evidenced by the April 1999 rating decision cover 
letter, the August 1999 SOC, the August 2002 SSOC, the 
appellant and her representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  Hence, the Board finds that they 
have been given notice of the information and evidence 
needed to substantiate the claim, and have been afforded 
opportunities to submit such information and evidence.  
The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)(addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159 (2002)).  In the January 2002 letter, the RO 
requested the appellant identify relevant evidence, and 
specifically indicated that VA could aid her in obtaining 
relevant VA and non-VA medical records, and Social 
Security administrative records.  Hence, the duty to 
notify has been met. 

The Board also finds that all necessary development has 
been accomplished.  The veteran has submitted medical 
evidence in support of her claim, and the RO has 
undertaken reasonable and appropriate efforts to assist 
the veteran in obtaining the evidence necessary to 
substantiate her claim, to include obtaining clinical 
records from the Lawrence General Hospital and the Holy 
Family Hospital.  The RO notified the appellant of the 
lack of response to its request for records from Dr. 
Guerrera, and the appellant was provided time to obtain 
the records on her own.  Significantly, neither the 
appellant nor her representative has identified (and the 
record does not otherwise indicate) that there is any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
appellant and her representative have suggested that the 
medical evidence of record is complete.  Moreover, for the 
reasons explained in more detail below, a VA medical 
opinion on the matter is not required under applicable 
regulation.  See 38 C.F.R. § 3.159 (4)(i)(C). 

Under these circumstances, the Board finds that 
adjudication of the claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Factual Background

Historically, the veteran served during World War II.  
From June 1944 to May 1945, the veteran was a prisoner of 
war (POW), as indicated by the record.  Service medical 
records include three examination reports.  On entrance 
examination in June 1943, the veteran's cardiovascular and 
nervous systems were listed as normal.  A report of 
physical examination dated in August 1945 indicated that 
the veteran had no neurological, genitourinary, or 
cardiovascular disorders.  The veteran's blood pressure 
reading was 128 systolic, 82 diastolic.  The same findings 
were listed on separation examination in November 1945.  
The veteran's blood pressure reading was 128 systolic, 70 
diastolic.  Chest x-ray examination shoed no significant 
abnormalities.

Following a claim for disability compensation, the veteran 
submitted a letter from N. Zannini, M.D., dated in 
September 1949.  Following the veteran's discharge in 
1945, 1947, and 1949, Dr. Zannini treated the veteran for 
repeated attacks of nausea and vomiting associated with 
severe epigastric pain.  Dr. Zannini opined that the 
veteran's gastrointestinal symptoms dated back to the 
veteran's POW experience.  The veteran also submitted a 
letter from Dr. Mauriello, dated in October 1949, in 
support of his claim.  Dr. Maureillo explained that, after 
physical examination, he discovered that the veteran had 
questionable duodenal ulcer associated with nervousness as 
sequelae of life as a prisoner of war.  A VA examination 
was provided in February 1950.  The veteran described 
gastrointestinal complaints while a POW.  The VA examiner 
evaluated the veteran's gastrointestinal and neurological 
systems.  An upper gastrointestinal examination yielded 
findings of essentially normal upper gastrointestinal 
series.  The VA examiner diagnosed psychoneurosis, 
manifested by gastric symptoms, nightmares, and increased 
nervous tension.  In May 1950, the RO granted service 
connection for anxiety reaction.

In March 1955, another VA examination was provided.  A 
routine x-ray examination of the veteran's chest revealed 
normal heart and lungs.

According to a death certificate received by the RO in 
July 1998, the veteran died on June [redacted], 1998, at seventy-
six years of age.  The immediate cause of death was listed 
as acute myocardial infarction, with an onset of 30 
minutes before the veteran's death.  Underlying causes 
(diseases that initiated events of resulting death) were 
listed as diffuse coronary artery disease (onset of 60 
months prior to death) and renal failure on hemodialysis 
(onset of one year prior to death).  Cerebrovascular 
accident was listed as another significant condition 
contributing to death but not resulting in the underlying 
cause.  The certificate indicated that the place of death 
was Lawrence General Hospital.

In October 1998, the appellant submitted her claim for DIC 
benefits, contending that the veteran's death was due to 
service.  She included the veteran's medical records from 
Lawrence General Hospital, Holy Family Hospital, and other 
treatment providers.

Outpatient treatment notes originating from Lawrence 
General Hospital, dated June 1979 to September 1994, 
reported alternating diagnoses of hypertension, chest 
pain, coronary artery disease, and diabetes mellitus.  
From October 1994 to February 1998, primary diagnoses 
provided were renal failure, carotid stenosis, and 
coronary artery disease, and related clinical findings.  
In an August 1996 letter, E. Haddad, M.D., outlined an 
evaluation of the veteran for progressive renal 
insufficiency.  Citing the development of diffuse 
arthrosclerosis and likely development of bilateral 
renovascular disease as part of the process, Dr. Haddad 
predicted the need for end-stage renal therapy support in 
two to three years.  In a January 1997 letter, O. Sakr, 
M.D., recommended that the veteran continue intermittent 
catheterization once a week due to history of urinary 
retention and benign prostatic hypertrophy.  In evaluation 
reports dated March to August 1997, Dr. Haddad documented 
progressive renal failure.  The veteran feared dialysis, 
therefore, Dr. Haddad recommended postponement of dialysis 
until the veteran was symptomatic.  

Holy Family Hospital records included reports that, in 
September 1997, the veteran experienced chronic renal 
failure.  Dialysis was deemed essential.  Later the same 
month, the veteran was admitted to the Northeast 
Rehabilitation Hospital, with diagnoses of cerebrovascular 
accident with mild aphasia and anomia and deconditioning, 
status post renal failure and urosepsis.  The veteran was 
admitted as an inpatient at Lawrence General Hospital on 
April 11, 1998, with complaints of back and chest pain.  
Congestive heart failure was detected on chest x-ray 
examination, and musculoskeletal back pain was noted on 
physical examination.  The veteran was diagnosed with back 
pain, probably musculoskeletal, and congestive heart 
failure, likely due to fluid overload from dialysis.  The 
veteran was admitted again on April 25, 1998, with left 
side carotid stenosis.  He underwent left common and 
external carotid enterectomy.  In a discharge summary, Dr. 
Haddad noted that the veteran's left internal carotid 
artery was symptomatic problem present since the veteran's 
heart attack in the summer of 1997.  Following surgery, 
the veteran showed evidence of aphasia and weakness of the 
right arm.  A computed axial tomography (CAT) showed 
atrophic changes and possible old watershed infarct in the 
high white matter of the left ventricle, not reaching the 
cortical surface.  The veteran's general blood chemistries 
were in good range, on dialysis regimen, and blood 
pressure was not a problem.  He was considered ready to 
discharge to rehabilitation.  

The veteran returned as an inpatient at Lawrence General 
Hospital on June 23, 1998 with diagnoses of chronic renal 
failure and pneumonia.  Dr. Haddad provided a history of 
left carotid endarterectomy at Lawrence General Hospital 
in early May 1998, with rehabilitative discharge to the 
Northeast Rehabilitation Hospital.  The veteran had left 
the Northeast Rehabilitation Hospital the week before 
reside at the Mary Immaculate Nursing Home.  Dr. Haddad 
added that the veteran's past history was remarkable for 
obstructive uropathy that lead to his chronic renal 
failure, status-post transurethral resection of prostate 
(TURP), status-post coronary artery acute syndrome with 
myocardial infarction approximately one year prior, and 
diffuse arthrosclerotic disease and cerebrovascular 
disease.  Chest x-ray examination revealed findings 
consistent with congestive heart failure and posterior 
layering pleural fluid in the right lung base.  Following 
physical examination, Dr. Haddad diagnosed right, middle 
lobe pneumonia, and a component of fluid overload with 
early congestive heart failure.  Three days later, the 
veteran continued to show evidence of congestive heart 
failure and his condition deteriorated further.  Following 
the removal of ventilation, the veteran's was pronounced 
dead from myocardial infarction.  Notes concerning the 
veteran's expiration listed principal diagnoses of 
cerebrovascular accident, myocardial infarction, and 
pneumonia.  

In an October 1998 statement, the appellant contended that 
the veteran's death was due to ailments experienced while 
he was a POW.  She believed the disorders that lead to his 
death were related to his stomach, hypertension, and 
malnutrition experienced in the prisoner camp.  

In a cover letter associated with the March 1999 RO denial 
of the claimed benefits, the RO explained that death 
benefits were not payable because the evidence did not 
show that the veteran's death was a result of a condition 
attributable to military service.  The RO added that the 
death of a veteran would be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the primary or 
the contributory cause of death.

In a statement attached to her notice of disagreement, the 
appellant alleged that the veteran's death was linked to a 
chronic stomach condition and hypertension due to 
malnutrition while in prison camp.  Furthermore, the 
veteran experienced chronic dysentery for twelve days and 
other nutritional deficiency.

In August 2001, the Board remanded the claim to the RO for 
further evidentiary development.  Pursuant to Board remand 
instructions, in January 2002, the RO requested that the 
appellant indicate whether the veteran received Social 
Security benefits in his lifetime.  In addition, the RO 
requested that the appellant identify all sources of VA 
and non-VA medical treatment for disorders leading to his 
death, including alleged anxiety reaction, residuals of 
dysentery, and malnutrition.  The RO indicated that it 
could assist in obtaining medical records.

In a subsequent statement received in February 2002, the 
appellant indicated enclosure of all relevant medical 
records.  Evidence not duplicative of previously submitted 
evidence included a February 2002 letter from treating 
physician J. Guerrera, M.D.  Dr. Guerrera indicated that 
the veteran was treated from 1979 to 1998 for 
hypertension, diabetes, and chronic renal failure.  Dr. 
Guerrera added that the veteran eventually suffered 
multiple strokes, heart attacks, and terminal myocardial 
infarction.  In a letter dated in February 2002, Dr. 
Haddad indicated that the veteran was treated medically 
for end-stage renal failure, and the veteran underwent 
hemodialysis three times per week.  In-patient treatment 
records from Holy Family Hospital concerned creation of 
left snuffbox arteriovenous fistula for chronic renal 
failure.

A March 2002 report of contact reflects the appellant's 
report that the veteran had been in receipt of Social 
Security benefits due to retirement eligibility.  The RO 
subsequently requested medical records from Lawrence 
General Hospital and Holy Family Hospital.  Records 
received from those facilities were duplicative of 
evidence previously obtained.  Two RO requests for records 
from Dr. Guerrera yielded negative results, and the 
appellant was notified.

Analysis

The appellant contends that service connection is 
warranted for the cause of the veteran's death.

To establish entitlement to service connection for the 
cause of the veteran's death, the evidence of record must 
show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The service- connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with another condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To 
be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause 
death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Where disability compensation is claimed by a former 
prisoner of war, omission of history or findings from 
clinical records made upon repatriation is not 
determinative of service connection.  38 C.F.R. 
§ 3.304(e).  Special attention will be given to any 
disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  
Id.  The circumstances attendant upon the individual 
veteran's confinement and the duration thereof will be 
associated with pertinent medical principles in 
determining whether disability manifested subsequent to 
service is etiologically related to the prisoner of war 
experience.  Id.

After careful review of the evidence of record in light of 
the above-referenced criteria, the Board finds that the 
criteria for service connection for the cause of the 
veteran's death have not been met.

As noted above, the veteran died on June [redacted], 1998. The 
death certificate reflects that the immediate cause of 
death was acute myocardial infarction, with underlying 
causes listed as diffuse coronary artery disease and renal 
failure.  No other significant conditions contributing to 
veteran's death were noted.

The Board notes, initially, that the appellant does not 
contend, and the record does not otherwise suggest, that 
the veteran's only service-connected disability-anxiety 
reaction-resulted in his death.   The vet's death 
certificate does mention the psychiatric disability, and 
medical records surrounding the veteran's death do not 
cite complaints, symptoms, or diagnoses of anxiety 
disorder.  Rather, the appellant contends that, during 
service, the veteran suffered from various conditions, to 
include hypertension, specifically as a result of his POW 
experience, and that these conditions led to the veteran's 
death.  

However, the medical evidence of includes no indication 
that the veteran suffered from a cardiovascular condition, 
to include hypertension, in service, or within the first 
post-service year.  See 38 U.S.C.A. § 1101; 38 C.F.R. 
§§ 3.307, 3.309.  In this regard, Board specifically notes 
that the separation examination reports reflecting no 
complaints, findings, or diagnosis of any cardiovascular 
disability.  Although not entirely dispositive of the 
question of whether such conditions were, in fact, 
manifested in service, the Board finds it significant that 
there are no service medical records supporting the 
appellant's assertions that a cardiovascular condition was 
present in service.  Also significant is the fact that 
hypertension was not diagnosed until 1979, thirty-four 
years post-service, and that the record includes no 
medical evidence or opinion even suggesting a relationship 
between the cardiovascular or associated renal problems 
culminating in the veteran's death and his military 
service.  

As regards the other conditions that the appellant claims 
were associated with the veteran's POW experience-
specifically, a chronic stomach condition, malnutrition, 
and dysentery-the Board notes that not only is the record 
devoid of any medical evidence that the veteran, in fact, 
experienced such conditions in service, but of any medical 
evidence that  any of those conditions was in any way 
responsible for his death.  The Board points out that 
post-service medical evidence, including two comprehensive 
VA examinations dated in February 1950 and March 1955, do 
not indicate diagnoses of malnutrition, dysentery, or 
residuals thereof.  Gastrointestinal symptoms were deemed 
psychosomatic and service-connected as anxiety reaction.  
No stomach condition, malnutrition, or dysentery was noted 
on the veteran's death certificate, or in private medical 
records reflecting the veteran's treatment prior to his 
death.  

The Board has considered the appellant's assertions in 
adjudicating this claim.  However, as a layperson, without 
the appropriate medical training and experience, she 
cannot provide a probative opinion on medical matters, 
such as whether the veteran suffered from a particular 
disability, and its relation, if any, to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In the absence of any competent evidence supporting the 
claimed relationship between the veteran's death and his 
military service, the Board must conclude that the claim 
on appeal must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-
of-the-doubt doctrine; however, as the neither supports a 
finding that, nor is in relative equipoise on the question 
of whether, a disability of service origin caused or 
substantially or materially contributed to cause the 
veteran's death-the critical question in this case-that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

